DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
Claims 1-9 are merely drawn to a component (article) wherein a step of preheating and/or linear friction welding is not positively required.  Also note that the intended use of the instantly claimed article is noted, however, the intended use does not patentably distinguish said claimed article over the prior art.  Note that the applicant is merely claiming a shaped article in claims 1-9.  For purposes of examination the broadest reasonable interpretation has been applied.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-8 and 10-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over https://ecsd-fl.schoolloop.com/Math/MA912G75 (hereafter Math) in view of Slattery et al. (US 2007/0084905A1) (hereafter Slattery).  The Wayback Machine gives example 2 a publication date of 04/2012.
With respect to claims 1 and 10, Math teaches a component (the shape in Example 2) for use in a linear friction welding system (abstract; and figures) (note the underlined portions are merely intended use), comprising: a base portion terminating at a predefined boundary plane associated with a weld interface between the component and a further component when the component is welded to the further component, the boundary plane defining a cross sectional area of the component (the shape in Example 2); and a shaped charge portion extending from the boundary plane, the shaped charge portion including a contact initiation surface having a surface area, the contact initiation surface configured to provide initial contact between the component and the further component during the welding procedure, wherein the cross sectional area is larger than the surface area (the shape in Example 2); and an axis normal to the boundary plane and centered with respect to the boundary plane does not intersect the contact initiation surface (the shape in Example 2).
With respect to claims 1 and 10, Math does not teach that the shape is of a material that is capable of being linear friction welded or a method of forming a component for use in a linear friction welding system. However, Slattery teaches similar shapes for linear friction welding and forming a component for use in a linear friction welding system (title; figures 5-9; and paragraphs 52-67).
Thus, at the time of filing the claimed invention it would have been obvious to one of ordinary skill in the art to utilize the shape of Math as a material for friction welding as taught by Slattery in order to form a weldment of the desired geometrical shape.
With respect to claim 2, Math teaches wherein: the contact initiation surface defines a contact initiation plane; and the contact initiation plane is parallel to the boundary plane (the shape in Example 2). 
With respect to claims 3-9 and 12-14, Math and Slattery do not teach the claimed dimensions; however, it is the examiner’s position the height of the shape charged height and/or shape charged portion is merely an obvious design choice that is based on the desired dimensions of the weldment.  Where the general conditions of the claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  (In re Aller, 220 F.2d 454, 456 (CCPA 1955)).  Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was made to set the shape charged height at not greater than 0.03 inches, since it has been held that discovering an optimum value or a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  The artisan would have been motivated to set the shape charged height to not greater than 0.03 inches by the reasoned expectation of forming a desired amount of engagement during linear friction welding.  Note that preheating does not structurally limit the shape and size of the shape charged portion.
With respect to claim 6, Math teaches wherein the contact initiation surface is rectangular (the shape in figure 2). 
With respect to claim 7, Math teaches wherein the shaped charge portion includes a first rectangular surface adjoining the rectangular contact initiation surface and extending to the boundary plane (the shape in figure 2). 
With respect to claim 8, Math teaches wherein the shaped charge portion includes a second rectangular surface adjoining the rectangular contact initiation surface and extending to the boundary plane (the shape in figure 2). 
With respect to claim 11, Math teaches forming the contact initiation surface so as to define a contact initiation plane parallel to the boundary plane (the shape in Example 2). 
With respect to claims 5 and 14, since preheating (the period from the onset of vibration to the formation of a weld) is controlled by the contact surface area, contact pressure, and the speed of vibration in linear friction welding, Math has intrinsically identified a shape and a size of the shaped charge portion based upon the identified predetermined controlled preheating of the component when selecting the disclosed dimensions (figures 2A-2C and 3-6; and page 3, line 28-page 4, line 48; and page 9, line 1-page 10, line 2). 
With respect to claim 15, Math teaches wherein forming the shaped charge portion comprises: forming the contact initiation surface as a rectangular contact initiation surface (the shape in Example 2).
With respect to claim 16, Math teaches wherein forming the shaped charge portion further comprises: forming a first rectangular surface adjoining the rectangular contact initiation surface and extending to the boundary plane (the shape in Example 2). 
With respect to claim 17, Math teaches wherein forming the shaped charge portion further comprises: forming a second rectangular surface adjoining the rectangular contact initiation surface and extending to the boundary plane (the shape in Example 2). 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 9 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Lunz et al. (US 2017/0350563A1) (hereafter Lunz).
With respect to claim 9, Lunz teaches a component (truncated aluminum pyramid) for use in a linear friction welding system (figure 5E; and paragraphs 40 and 74) (note the underlined portions are merely intended use), comprising: a base portion terminating at a predefined boundary plane associated with a weld interface between the component and a further component when the component is welded to the further component, the boundary plane defining a cross sectional area of the component (figure 5E; and paragraphs 40 and 74); and a shaped charge portion extending from the boundary plane, the shaped charge portion including a contact initiation surface having a surface area, the contact initiation surface configured to provide initial contact between the component and the further component during the welding procedure, wherein the cross sectional area is larger than the surface area (figure 5E; and paragraphs 40 and 74); and the contact initiation surface is rectangular, and the shaped charge portion forms a truncated pyramid with four side surface, each of the four side surfaces extending from the boundary plane, at an angle of less than 90 degrees, to the rectangular contact initiation surface (figures 2A-2C and 3-6; and page 8, line 24-column 10, line 1). Note that aluminum is intrinsically capable of being linear friction welded.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KILEY SHAWN STONER whose telephone number is (571)272-1183.  The examiner can normally be reached on Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KILEY S STONER/            Primary Examiner, Art Unit 1735